WiNsnow, O. J.
In this case it is held:
1. The chauffeur, Sanford, was not the agent or servant of the defendants; hence the defendants are not responsible for the negligence of Sanford unless in some way they participated in or sanctioned that negligence. Gerretson v. Rambler G. Co. 149 Wis. 528, 136 N. W. 186.
2. The evidence in the present case shows that the defendant Constant neither participated in nor sanctioned the conduct of Sanford. The single fact that Constant at one *456time said “be careful” is not .considered as justifying such a finding, in view of tbe absence of all other evidence tending to show approval of tbe acts of tbe chauffeur.
By the Court. — Judgment reversed, and action remanded with directions to render judgment for tbe defendants dismissing tbe complaint.